Motion by appellants for reconsideration of their appeal from an order of the Supreme Court, Nassau County, dated November 24, 1969, granted. Upon reconsideration, order of this court dated May 11, 1970 vacated and decision [34 A D 2d 789] also dated the same date recalled and the following decision substituted therefor: “ Order of the Supreme Court, Nassau County, dated November 24, 1969, affirmed, with $10 costs and disbursements (KushUn V. Bialer, 32 A D 2d 217, 218).” Christ, P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.